By Judge Melvin R. Hughes, Jr.
Following the hearing on defendant’s, motion to change venue, I read Meyer v. Brown, 256 Va. 53 (1998), cited by defendant in support of the motion.
Without recounting all the particulars, the parties agree that any basis for venpe here would be derived from defendant’s contacts with her gynecologist centering around office visits and surgeiy and follow-up surgery, all occurring here both before and after filing.
Considering Meyer, I do not think the activity is either “affairs or business activity” as either commercial, professional, or public business or business activity. The motion therefore is granted.